Citation Nr: 0916615	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A & A) or upon 
housebound status.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals on appeal from a March 2006 rating decision 
by the Milwaukee, Wisconsin Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2008, this matter was 
remanded for further development.


FINDINGS OF FACT

1.  The Veteran's compensable service-connected disabilities 
include diabetes mellitus, type II, rated 20 percent; left 
upper extremity peripheral neuropathy, rated 20 percent; 
right upper peripheral neuropathy, rated 20 percent; left 
lower extremity peripheral neuropathy, rated 10 percent; 
right lower extremity peripheral neuropathy, rated 10 
percent; and tracheotomy scar, rated 10 percent; the combined 
rating for the disabilities is 70 percent.

2.  The Veteran's service-connected disabilities are not 
shown to be of such nature and severity as to confine him to 
his home; they do not render him permanently bedridden, or 
incapable of attending to personal self-care functions.


CONCLUSION OF LAW

The criteria for establishing entitlement to SMC based on the 
need for regular A&A of another person or at the housebound 
rate are not met.  38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.350(b)(i), 3.352 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A December 2005 letter informed the Veteran of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter 
informed the Veteran to submit any medical evidence pertinent 
to his claim.  Although complete VCAA notice was not provided 
prior to the initial adjudication in this matter, the Veteran 
had ample opportunity to respond and supplement the record 
after notice was given.  He did not receive timely notice 
regarding disability ratings or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  A December 
2008 letter provided such notice.  The claim was then 
readjudicated.  See February 2009 supplemental statement of 
the case.  He is not prejudiced by any notice defect earlier 
in the process.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in February 2006, May 
2007, and (pursuant to the Board remand) in December 2008.  
Notably, the Veteran failed to report for the December 2008 
VA examination.  Governing regulation provides that under 
such circumstance, the claim should be denied, unless good 
cause was shown for failure to report.  Good cause includes 
the illness of the Veteran.  See 38 C.F.R. § 3.655.  Here, 
Dr. S. B. (who had examined the Veteran in February 2006), 
noted that the Veteran was severely disabled from his non-
service connected cervical spine condition and most likely 
was unable to travel due to such.  He stated that he was able 
to render a medical opinion without further examination of 
the Veteran.  The Board is satisfied that good cause for 
failure to report for his scheduled VA examination is shown.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  The Board is satisfied that evidentiary 
development is complete to the extent possible; VA's duty to 
assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A&A.

SMC at the A&A rate is warranted if the veteran as a result 
of service connected disability (emphasis added) has suffered 
the anatomical loss or loss of use of both feet, or of one 
hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to: inability of a claimant to dress or undress 
himself; to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the  
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated above be found 
to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a).

Social Security Administration records include 2002 reports 
of treatment the Veteran received for his cervical spine 
disability and neuropathy of the arms and legs.  

On an April 2003 VA examination (for service connection), it 
was found that the Veteran's non-service connected cervical 
condition was affecting his ambulation due to increased 
spasticity in the lower extremities.

In an August 2004 letter the Veteran's private physician Dr. 
L. D. M., stated:

"I feel that [the Veteran] is without question, a 
candidate for these types of benefits.  He can no longer 
function most of his daily activities without the 
assistance of his spouse.  Specifically, she needs to 
help dress and undress him, take care of his ordinarily 
self-care cleansing needs, such as shaving and 
assistance with in and out of the bathtub.  Most 
importantly, she needs to be there to assist him from 
the dangers of his medications, which he cannot 
administer himself, specifically his insulin injections 
and drawing up the right dosage.  Because of the 
[Veteran's] peripheral neuropathy, he of course cannot 
[distinguish] heat and cold very well, and this can be a 
danger to himself and others."

On February 2006 VA A&A/housebound examination, Dr. S. B. 
noted progress notes from Dr. L. M. which described cervical 
spinal stenosis with surgery on or about June 2002.  Medical 
history revealed that the Veteran was not bedridden and that 
he was able to travel beyond his current domicile in a 
private vehicle with assistance.  Typical daily activities 
were reported as:

"[The Veteran] usually arises about 8 am, wife assists 
by laying out the proper medication and dose, draws up 
and administers insulin, applies topical medications as 
needed.  Wife gets breakfast, will cut up food if needed 
but [the Veteran] then can feed himself after food is 
laid out.  Wife does dishes and all cleaning.  Wife 
helps him with dressing as [the Veteran] cannot button 
or work zippers, cannot buckle a belt, put on 
sock/shoes, tie shoes.  Wife showers and shaves [the 
Veteran].  He requires assistance with transfers unless 
adequate handholds are in critical locations.  Wife has 
worked as a nursing aid.  [The Veteran's] house is 
modified for handicap, he does not need to climb stairs.  
He is always accompanied when he leaves the house, which 
is infrequent and mostly for medical visits.  [The 
Veteran] spends most of the day in an easy chair.  He 
has a wheelchair which wife may push, allowing him to go 
outside when the weather is nice.  [The Veteran] watches 
TV and may read magazines.  Wife has quit her job so she 
can take care of [the Veteran].  [The Veteran] could not 
live independently.  If wife goes out of town, a 
daughter, who is certified nursing assistant, will come 
to provide the necessary daily cares to [the Veteran]."

Physical examination revealed that the Veteran had not lost 
significant visual acuity; he constantly experienced 
dizziness; there was mild memory loss; imbalance constantly 
affected his ability to ambulate; there was weakness in both 
arms and legs with paresthesias and both hands from 
peripheral neuropathy related to his cervical spine condition 
(myelopathy due to cervical stenosis) which prohibited him 
from dressing and undressing, bathing, and grooming himself; 
he was able to walk without assistance of another person only 
within his home; he used a cane for ambulation.  The listed 
problems were diabetes mellitus, type II and status post 
cervical laminectomy, anterior and posterior approach with 
vertebral fusion, for spinal stenosis with residual neuritis 
both upper and both lower extremities.

In an April 2007 letter, Dr. L. D. M. stated that the 
Veteran's diabetic neuropathy interfered with his daily 
living activities in that he was unable to button his shirts 
and do other self care.  

On May 2007 VA examination, the Veteran reported that he 
experienced numbness, tingling, and paresthesias of his hands 
prior to his cervical spine condition.  It was also noted 
that he was unable to administer his own insulin and that his 
employment was terminated for medical disability related to 
cervical surgery.  The Veteran reported that his activities 
of daily living were quite limited by his cervical surgery 
residuals, as he was not able to dress himself, tie his own 
shoes, and needed assistance feeding himself.

On December 2008 VA medical chart review, Dr. S. B. noted 
stated that the Veteran's need for regular aid and attendance 
of another person was less likely as not (less than 50/50 
probability) caused by or a result of his service-connected 
disabilities.  He stated that there was abundant evidence in 
the claims file that showed disabling neuropathy of the 
Veteran's arms and legs developed quite abruptly in early 
2002.  He indicated that such would be very unusual if it 
were due to diabetes.  Furthermore, Dr. B. noted that 
extensive neurologic testing and expert opinions of record in 
the claims files attributed the neuropathy to the Veteran's 
cervical spine stenosis with myelopathy which lead to his 
June 2002 surgery.  He also noted that a May 2002 nerve 
conduction study showed no major generalized polyneuropathy 
(stating that findings of generalized polyneuropathy, if 
present, would suggest diabetic polyneuropathy).  He stated 
that there was no evidence that the service connected 
diabetes or other service connected conditions caused 
aggravation of the non-service connected cervical spine 
disability.  

As the Veteran's service connected disabilities do not 
include blindness, or loss or loss of use of both feet or of 
a hand and a foot, and he is not shown to be bedridden, what 
he must show to establish entitlement to SMC at the A&A rate 
is that, because of his service connected disabilities, he 
requires the regular aid and attendance of another person.  
His compensable service-connected disabilities include 
diabetes mellitus, type II, rated 20 percent; left and right 
upper extremity peripheral neuropathy, rated 20 percent, 
each; left and right lower extremity peripheral neuropathy, 
rated 10 percent, each; and tracheotomy scar, rated 10 
percent; the combined rating for the service connected 
disabilities is 70 percent.  

The record includes both medical evidence that tends to 
support the Veteran's claim that he requires the regular aid 
and attendance of another person and medical evidence that is 
against the claim.  Evidence tending to support the claim 
includes August 2004 and April 2007 letters by private 
physician, Dr. L. D. M.  Evidence against the claim includes 
the December 2008 VA physician's opinion, and May and June 
2002 private evaluation reports.  When evaluating these 
opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Dr. L.D.M. states in his earlier letter that the Veteran 
requires assistance with daily living due to peripheral 
neuropathy (of unspecified origin).  In the later letter, he 
attributes (with a stated "reasonable level of medical 
certainty") that the peripheral neuropathy developed 
secondary to diabetes.  However, he does not explain how he 
arrived at the conclusion that it is diabetic neuropathy 
(which is service connected), and not neuropathy due to 
cervical spine disability (which is not service connected) 
that causes the neurological affects the daily living 
activities.  Notably, he makes no mention of/accounting for 
the cervical spine compression (and associated neurological 
impairment) which is amply documented in the record.  Because 
Dr. L.D.M.'s opinion does not account for factual data 
documented in clinical records, and is based on a less than 
complete knowledge (or acknowledgement) of the Veteran's 
disability picture, it is lacking in probative value.

In contrast the 2006 examining/ December 2008 opinion-
providing VA physician who conducted an examination of the 
Veteran (in February 2006, as the Veteran failed to report 
for later-scheduled examination) and whose opinion reflects a 
thorough familiarity with/accounting for  the Veteran's 
complete disability picture explains the rationale for his 
opinion in detail, noting that neuropathy due to diabetes 
does not develop "abruptly" (as did the Veteran's in 2002) 
and that nerve conduction studies showed "No generalized 
polyneuropathy" as would suggest that the impairment was due 
to diabetic neuropathy.  The opinion is consistent with and 
supported by the reports of evaluation of the Veteran's 
cervical compression in May and June 2002 (which note 
associated neurological impairment) and the report of the VA 
examination in April 2003 (which found that the Veteran's 
spasticity of lower extremities was due to cervical spine 
pathology).  In light of the foregoing, the Board finds the 
December 2008 VA physician's opinion the most probative and 
persuasive evidence as to the cause of the Veteran's problems 
requiring assistance with self-care functions..  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In summary, while the evidence shows that the Veteran does 
require the assistance of another person in attending to the 
majority of his self-care functions, the preponderance of the 
evidence is against a finding that such requirement is due to 
the service-connected disabilities listed above.  The 
evidence instead shows that the need for assistance in self-
care function is due to nonservice-connected spine 
disability, which may not be considered in determining 
entitlement to this benefit sought.   

SMC Based on Housebound Status.

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 100 
percent and, (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premise or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime. 38 C.F.R. § 3.350(i).

The Veteran is not shown to have any single service connected 
disability rated 100 percent (nor is it alleged that he has 
such disability).  As such is a threshold legal requirement 
for establishing entitlement to SMC at the housebound rate 
(see 38 U.S.C.A. § 1114(s)), this claim must be denied for 
lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994)


ORDER

Entitlement to SMC at the aid and attendance rate or at the 
housebound rate is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


